       Case 1:20-cv-00017-LG-RHW Document 1 Filed 01/16/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                                            PLAINTIFF,

v.                                                               1:20cv17LG-RHW
                                              CIVIL ACTION NO. BBBBBBBBBBBBBBBBBBBBBBB

$9,100.00 UNITED STATES CURRENCY;
and $3,525.00 UNITED STATES CURRENCY,                                DEFENDANT PROPERTY.

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America, by and through its United States Attorney and the

undersigned Assistant U.S. Attorney for the Southern District of Mississippi, brings this Verified

Complaint for Forfeiture in rem, in accordance with Rule G(2) of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions (“the Supplemental Rules”) and the

Federal Rules of Civil Procedure, and alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action by the United States seeking forfeiture of $9,100.00 United States

Currency seized from Sigi Lopez and $3,525.00 United States Currency seized from Leopoldo

Alvarez (the “defendant property”). The defendant property is subject to forfeiture under 21

U.S.C. § 881, 18 U.S.C. §§ 981(a)(1)(A) and (C), and 31 U.S.C. § 5332(c) because the defendant

property is involved in or constitutes the proceeds of drug trafficking and was being transmitted

by courier, in violation of 21 U.S.C. § 841 (drug trafficking) and § 846 (drug conspiracy), 18

U.S.C. § 1956(a)(1) (money laundering), 18 U.S.C. § 1956(a)(2) (international money laundering),

18 U.S.C. § 1956(h) (money laundering conspiracy), 31 U.S.C. § 5332 (bulk cash smuggling),

and/or 18 U.S.C. § 1960 (unlicensed money transmitting businesses).




                                                1
        Case 1:20-cv-00017-LG-RHW Document 1 Filed 01/16/20 Page 2 of 5




                                  THE DEFENDANT IN REM

       2.      The defendant property consists of $9,100.00 United States Currency and

$3,525.00 United States Currency, which were seized by the U.S. Drug Enforcement

Administration on April 2, 2019, in Gulfport, Mississippi, within the Southern District of

Mississippi, Southern Division.

                                  JURISDICTION AND VENUE

       3.      This Court has jurisdiction over an action commenced by the United States pursuant

to 28 U.S.C. § 1345, and over an action for forfeiture in rem under 28 U.S.C. § 1355.

       4.      Venue is proper in the Southern Division of the Southern District of Mississippi

pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1395(a), because the acts and/or omissions giving rise

to the forfeiture occurred in this district and/or pursuant to 28 U.S.C. § 1395(b), because the

defendant property was found and seized in this District.

                                   BASIS FOR FORFEITURE

       5.      The defendant property is subject to forfeiture under 21 U.S.C. § 881, 18 U.S.C. §§

981(a)(1)(A) and (C), and 31 U.S.C. § 5332(c) because the defendant property is involved in or

constitutes the proceeds of drug trafficking and was being transmitted by courier, in violation of

21 U.S.C. § 841 (drug trafficking) and § 846 (drug conspiracy), 18 U.S.C. § 1956(a)(1) (money

laundering), 18 U.S.C. § 1956(a)(2) (international money laundering), 18 U.S.C. § 1956(h)

(money laundering conspiracy), 31 U.S.C. § 5332 (bulk cash smuggling), and/or 18 U.S.C. § 1960

(unlicensed money transmitting businesses).

       6.      The Controlled Substances Act, 21 U.S.C. § 801, et seq., and 21 U.S.C. § 881 make

subject to forfeiture to the United States any proceeds derived, and any facilitating property, from




                                                 2
        Case 1:20-cv-00017-LG-RHW Document 1 Filed 01/16/20 Page 3 of 5




any knowing violation of 21 U.S.C. §§ 841(a)(1), 846, and 848, which is drug distribution, drug

conspiracy, and continuing criminal enterprise.

       7.       Title 18, United States Code, Section 981(a)(1)(A), makes subject to forfeiture to

the United States any property, real or personal, involved in a transaction or attempted transaction

in violation of 18 U.S.C. §§ 1956, 1957 or 1960, or any property traceable to such property. Title

18, United States Code, Section 981(a)(1)(C), makes subject to forfeiture to the United States any

property, real or personal, which constitutes or is traceable to a violation of any offense constituting

“specified unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)), or a conspiracy to commit

such offense.

       8.       Both 21 U.S.C. § 881(h) and 18 U.S.C. § 981(f) provide that all right, title, and

interest in property described in 21 U.S.C. § 881(a) and 18 U.S.C. § 981(a) shall vest in the United

States upon commission of the act giving rise to forfeiture under 21 U.S.C. § 881 and 18 U.S.C. §

981.

                                FACTS AND CIRCUMSTANCES

       9.       A detailed account of the facts and circumstances of the search and seizure at issue

and the basis for this instant forfeiture action is set out in the Declaration of DEA Task Force

Agent Robert Drace, attached hereto as Exhibit “A” and fully incorporated herein by reference.

                                      CLAIM FOR RELIEF

       10.      Plaintiff United States requests that the Clerk of Court for the U.S. District Court

for the Southern District of Mississippi issue an Arrest Warrant in rem for the arrest of the

defendant property under Supplemental Rule G(3)(b), which the United States will execute upon

the defendant property located in the custody of the DEA under 28 U.S.C. § 1355(d) and

Supplemental Rule G(3)(c).



                                                   3
        Case 1:20-cv-00017-LG-RHW Document 1 Filed 01/16/20 Page 4 of 5




       11.     Plaintiff United States prays that process issue to enforce the forfeiture of the

defendant property and that all persons having an interest in the defendant property be cited to

appear and show cause why the forfeiture should not be decreed, and that this Court decree

forfeiture of the defendant property to the United States for disposition according to law and that

this Court grant the United States such further relief as this Court may deem just and proper,

together with the costs and disbursements in this action.




       January 15, 2020                                     Respectfully submitted,

                                                            UNITED STATES OF AMERICA

                                                            D. MICHAEL HURST, JR.
                                                            United States Attorney


                                                     By:    /s/ Marc. A. Perez
                                                            MARC A. PEREZ
                                                            Assistant United States Attorney
                                                            WA Bar Number 33907
                                                            501 E. Court Street, Suite 4.430
                                                            Jackson, Mississippi 39201
                                                            (601) 965-4480 Voice
                                                            (601) 965-4409 Fax
                                                            Email: Marc.Perez@usdoj.gov




                                                 4
Case 1:20-cv-00017-LG-RHW Document 1 Filed 01/16/20 Page 5 of 5
      Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

               DECLARATION IN SUPPORT OF VERIFIED COMPLAINT

       Under 28 U.S.C. § 1746, I, Robert W. Drace, Task Force Agent, Drug Enforcement

Administration, United States Department of Justice, make the following unsworn declaration,

under the penalty of perjury, pertinent to the above-styled and numbered case:

       I.      Introduction

       1.      This affidavit is made in support of a Verified Civil Complaint for forfeiture of

property seized pursuant to a valid traffic stop. There is probable cause to believe that the

property was involved in or constitutes the proceeds of drug trafficking and was being

transmitted by courier, in violation of 21 U.S.C. § 841 (drug trafficking) and § 846 (drug

conspiracy), 18 U.S.C. § 1956(a)(1) (money laundering), 18 U.S.C. § 1956(a)(2) (international

money laundering), 18 U.S.C. § 1956(h) (money laundering conspiracy), 31 U.S.C. § 5332 (bulk

cash smuggling), and 18 U.S.C. § 1960 (unlicensed money transmitting businesses), and is

therefore subject to forfeiture under 21 U.S.C. § 881, 18 U.S.C. § 982(a)(1), and 31 U.S.C. §

5332(c). This affidavit is based upon my personal knowledge and experience obtained as case

agent in the above case and information I have received from other law enforcement officials.

       II.     Declarant’s Background and Experience

       2.      I have been a sworn law enforcement officer with the Harrison County Sheriff’s

Office since February 2002, and was deputized as a DEA Task Force Agent in September 2013.

As a DEA Task Force Agent, I am authorized to perform duties as provided by law and

department regulations, including participating in investigations of violations of the Controlled

Substances Act, 21 U.S.C. § 801, et seq. I have received special training in the enforcement of
                                                1


                                                                                  EXHIBIT A
      Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 2 of 11



the Controlled Substances Act.

        3.       By virtue of my employment as a law enforcement officer, I have performed and

continue to perform various duties, including, but not limited to:

        a.       Participating in and conducting investigations that have resulted in the arrest and

conviction of individuals who have smuggled, received, and distributed unlawful substances, as

well as the seizure and forfeiture of illegal drugs and proceeds derived from the sale of those

illegal drugs;

        b.       Participating in and conducting investigations concerning the concealment of

narcotics-produced assets, including money, bank accounts, vehicles, and homes, and the

identification of co-conspirators through the use of ledgers, telephone bills and records, and

photographs;

        c.       Conducting various types of electronic surveillance;

        d.       Executing search and arrest warrants;

        e.       Debriefing defendants, witnesses and informants, as well as others who have

knowledge of the distribution and transportation of controlled substances, and of the laundering

and concealing of proceeds from controlled substance trafficking; and

        f.       Participating in traffic stops of persons suspected of transporting controlled

substances and/or proceeds from the sale of controlled substances.

        4.       Through training and experience, and through the training and experience of other

narcotics agents with whom I have talked, I have learned the following:

        a.       That large-scale drug traffickers maintain and handle large amounts of United

States currency in order to finance their ongoing drug business;


                                                   2


                                                                                    EXHIBIT A
      Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 3 of 11



        b.       That it is common practice for large-scale drug traffickers to secrete contraband,

proceeds of drug sales, and records of drug transactions in locations within their residences,

vehicles, and/or place of business to conceal them from law enforcement authorities;

        c.       That persons involved in large-scale drug trafficking often use hidden

compartments or “traps” to conceal contraband in their vehicles; these traps may be simple, like

a panel inside the engine compartment or in a door panel, or sophisticated, electronically

controlled compartments, which require complicated procedures for access;

        d.       That it is a common practice for large-scale drug traffickers to travel to

distribution areas to facilitate their trafficking; that after purchasing drugs, the drug trafficker

will transport, or cause to be transported, drugs to other areas for distribution; and that the

methods of transportation include, but are not limited to, rental and private automobiles;

        e.       That traffickers will utilize vacuum seal bags and/or rubber bands to bundle their

illegal proceeds for transport back to Mexico; vacuum sealing the money makes it more difficult

for law enforcement K9 units to detect trace amounts of illegal drugs which have touched the

drug proceeds;

        f.       That, generally, illegal drugs are transported north from Mexico into the United

States, while drug proceeds are transported south from the United States into Mexico;

        g.       That drug trafficking organizations often demand proof—such as a receipt from

the seizing authority—from their couriers that the contraband or drug proceeds were seized by

law enforcement authorities; consequently, traffickers may seem anxious about receiving a

receipt, even when the individual is disclaiming or denying ownership of the seized asset;

        h.       That, in an effort to avoid law enforcement detection, members of drug trafficking

organizations frequently use inexpensive, prepaid cellphones, often called “drop phones,”
                                                3


                                                                                      EXHIBIT A
      Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 4 of 11



because they can be used to communicate between members of the organization and discarded

easily; and

       i.      That the Courts have recognized unexplained wealth is probative evidence of

criminal violations by pecuniary gain, in particular trafficking in controlled dangerous

substances. See United States v. Chagra, 669 F.2d 241, 256 (5th Cir. 1982), overruled on other

grounds.

       III.    Property to be Forfeited

       5.      $9,100.00 in United States Currency (19-DEA-651033) seized from Sigi
               Lopez; and

               $3,525.00 in United States Currency (19-DEA-652065) seized from Leopoldo
               Alvarez

       IV.     Facts and Circumstances

       6.      On April 22, 2019, at approximately 4:10 p.m., Task Force Officer Chris Sexton

of the DEA High Intensity Drug Trafficking Interdiction Unit observed a 2019 Chevrolet Malibu

displaying a Texas license plate (LRL1065) traveling westbound on Interstate 10 at the 33-mile

marker in Gulfport, Mississippi. After witnessing the driver’s careless driving and speeding 1,

TFO Sexton stopped the car. When TFO Sexton conducted a records check, he discovered the

Malibu was a rental vehicle.

       7.      TFO Sexton approached the vehicle and spoke 2 to the driver, identified as Sigi



       1
           TFO Sexton observed the vehicle veer from right to left in the fast lane, and at one
point hit the lane divider. Sexton also paced the vehicle at approximately 78 miles per hour (in a
70-mile per hour zone) for more than two miles.
       2
         TFO Sexton spoke to both men in English. Neither man requested an interpreter, and
both spoke English clearly and appeared to understand the officer.

                                                 4


                                                                                  EXHIBIT A
      Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 5 of 11



LOPEZ and the passenger, identified as Leopold ALVAREZ, by their respective Texas driver’s

licenses. After TFO Sexton explained why he pulled them over, LOPEZ apologized and stated

that he dropped his mobile telephone in his lap while driving. TFO Sexton noticed that both

LOPEZ and ALVAREZ appeared to be nervous: LOPEZ’s hands shook as he handed over his

driver’s license and ALVAREZ breathed heavily while his stomach trembled.

       8.       TFO Sexton relocated LOPEZ to the front seat of his patrol car, wrote a warning

for the traffic violations, and conducted routine computer checks. As he did so, TFO Sexton

engaged LOPEZ in casual conversation. LOPEZ stated that he and ALVAREZ were returning

from Atlanta, Georgia, where they went to look at a vehicle that ALVAREZ was interested in

purchasing. LOPEZ further related that ALVAREZ owned a business, however, he was unable

to provide the name or purpose of the business. LOPEZ’s hands shook as he spoke during this

conversation.

       9.       TFO Sexton asked both LOPEZ and ALVAREZ about their travel itinerary. Both

men claimed that they drove from the Southern Texas border area near McAllen, Texas, to an

area near Atlanta, Georgia, 3 for the sole purpose of examining and purchasing a vintage car that

they failed to purchase. Within a day, they returned home. TFO Sexton learned that ALVAREZ

was previously investigated for drug trafficking and previously had assets seized as drug

proceeds. LOPEZ had no known criminal history. Lieutenant Brandon Hendry and Deputy

Sheriff Jerry Thomley, both of the Harrison County Sheriff’s Office, arrived at the scene to assist

TFO Sexton.



       3
         A one-way trip from McAllen, Texas, to Atlanta, Georgia, is 1,138.4 miles. Such a trip
would take more than 17 hours, each way, not including traffic delays or stops for rest, meals,
and gas.
                                               5


                                                                                 EXHIBIT A
      Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 6 of 11



       10.     Given the men’s nervousness and implausible story, TFO Sexton presented

LOPEZ and ALVAREZ with a form authorizing a search of the car. Both men reviewed and

signed the consent form. The officers searched the vehicle, and found a black bag in the trunk

containing United States currency bound with rubber bands, later determined to total $9,100.00.

In the back seat, officers found a black bag containing United States currency, later determined

to be $3,529.00. LOPEZ claimed the bag in the trunk belonged to him and ALVAREZ claimed

the bag on the back seat belonged to him. The officers also located multiple mobile telephones

in LOPEZ’s and ALVAREZ’s possession (three mobile telephones belonged to LOPEZ, and two

mobile telephones belonged to ALVAREZ).

       11.     When I arrived at the Sheriff’s Office, I interviewed LOPEZ first, who reiterated

that he and ALVAREZ had traveled from Texas to an area around Atlanta, Georgia, to look at a

vehicle ALVAREZ was interested in buying. LOPEZ could not identify the type of vehicle,

where they went to look at the vehicle, or with whom they met, except that the alleged seller was

a dark-skinned black male. LOPEZ claimed the money he possessed was for the purchase of a

vehicle if he ran across one during their trip.

       12.     I also spoke to ALVAREZ whose story coincided with LOPEZ, with the

exception that they met a light-skinned black male to look at the vehicle. ALVAREZ added he

was going to pay $20,000.00 for the vehicle, although ALVAREZ had only $3,525.00 in cash,

and ALVAREZ and LOPEZ together only had $12,625.00. While LOPEZ’s and ALVAREZ’s

accounts of their travel coincided, they were both unable to produce any documentation, details

of the alleged vehicle ALVAREZ wanted to buy, communication with the seller, or an address of

where they supposedly went to look at the vehicle. LOPEZ could not even describe the car they

looked at or what transpired during the meeting with the seller.
                                                6


                                                                                 EXHIBIT A
      Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 7 of 11



        13.     When I asked about their employment, LOPEZ claimed to own and operate semi-

trucks with an income of $2,500 to $5,000 a week ($130,000 to $260,000 a year). LOPEZ was

asked if he had the business registered; after hesitating, he claimed the business was registered as

his name. ALVAREZ claimed to own a body shop and to be involved in construction with a

yearly income of $100,000, although he could not produce any documentation regarding his

businesses. 4

        14.     I believed, based on these facts and circumstances, there existed probable cause

that LOPEZ and ALVAREZ were involved in drug trafficking or acted as money couriers of

illicit proceeds. Accordingly, I seized two mobile telephones from LOPEZ 5 and both sums of

currency. As TFO Sexton and I prepared to bag the currency in front of LOPEZ, he demanded

that we count the currency. We advised him that such a count was not in accordance with DEA

policy. His hands shaking, LOPEZ became agitated and replied, “I have to answer for that, they

are going to think I had more than I did, I need you to count and verify it.”

        15.     While I was interviewing LOPEZ and ALVAREZ, I also had Harrison County



        4
           Although neither man was able to provide the name of his business to the officers, a
subsequent check of the Texas Secretary of State’s business filing database shows that the two
men have incorporated businesses in Texas. Silo Transport LLC was incorporated on July 12,
2017. LOPEZ is listed as the registered agent and the manager. Alvarez International, LLC was
incorporated on May 9, 2014; ALVAREZ is listed as the registered agent. Leo’s Auto Sales was
incorporated on May 9, 2014; ALVAREZ is listed as a director and member. Lucky Barrel, LLC
was incorporated on October 4, 2017, ALVAREZ is listed as the registered agent. Alvarez Real
Estate Investment Corporation was incorporated on October 23, 2019; ALVAREZ is listed as the
registered agent. None of these businesses appear to have a presence on the internet, nor were
phone numbers available for the businesses.
        5
          The two phones were inexpensive and the type often called as “drop phones”; one
Black LG smart phone, Serial # IMEI357091086081567 and one Black Samsung Galaxy, Serial
#IMEI355270091511022, were seized as evidence. After retrieving the data from the phones—
pursuant to a search warrant—the phones were returned to LOPEZ on August 20, 2019.
                                              7


                                                                                  EXHIBIT A
      Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 8 of 11



Sheriff’s Office K9 Deputy Chris Allen and his K9 partner Zico conduct separate controlled

canine sniffs of each sum of currency, resulting in a positive response for the presence of

controlled substances on each sum.

       16.     LOPEZ and ALVAREZ were released.

       17.     DEA Intelligence Research Specialist John Metcalf forensically examined

LOPEZ’s “drop” mobile telephones. Specialist Metcalf and I discovered several coded text

messages on the mobile telephones. We deciphered the coded messages, which I interpreted to

be discussing the distribution of large quantities of drugs ranging from 150 to 200 kilograms at a

cost of $29,000 each. There was also a message from LOPEZ inquiring about a meeting location

and time, with Lopez becoming upset due to another individual’s tardiness. In addition, the

mobile telephones contained photos of a “trap” or improvised hidden compartment, where a

bundle of drugs or currency was attached to a string for retrieval, and a photograph of a Texas

driver’s license along with a text asking for insurance information to register vehicles under a

third-party’s name.

       18.     In early July 2019, the DEA Atlanta Field Division and McAllen (Texas) District

Office notified me that they were investigating a large-scale drug trafficking organization in

Mexico, which is supplying an Atlanta-based cell. In July 2019, DEA intercepted

communications in which the drug trafficking organization arranged to deliver cocaine to

customers in Reynosa, Mexico. The DEA passed leads to the Tamaulipas State Police

Intelligence Unit, which seized approximately $1.5 million in drug proceeds. Through the

exploitation of one of the arrestee’s telephones, DEA was able to identify a telephonic link

between the major drug trafficking organization and the money seized on April 22, 2019, from

LOPEZ and ALVAREZ in Gulfport, Mississippi.
                                         8


                                                                                  EXHIBIT A
      Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 9 of 11



       19.     As a result of the April 2019 seizure, the DEA Gulfport office investigated

LOPEZ as a suspected money courier attempting to transport bulk currency back to Texas.

LOPEZ’s mobile telephones contained numerous text messages discussing the transportation of

narcotics and bulk currency between LOPEZ and other previously known mid-level cocaine and

heroin distributors in the Atlanta area.

       20.     As a result of the analysis of the data from LOPEZ’s mobile telephones, the DEA

identified Oscar JIMENEZ, who was arrested in July 2019 at the United States Border Patrol

checkpoint in Falfurrias, Texas, with approximately 13 kilograms of heroin. According to

JIMENEZ, the heroin was destined to an Atlanta (Georgia)-based cell.

       21.     In October 2019, exploiting cellular data retrieved from the mobile telephones

seized in this and other case, the DEA identified a current telephone number for the head of an

Atlanta-based drug trafficking cell. On October 15, 2019, federal agents located and arrested the

head of the cell, and seized $690,007 United States currency, 13 kilograms of cocaine, and 1

firearm.

       V.      Conclusion

       22.     I have concluded that probable cause exists to seize both sums of currency as drug

proceeds. My conclusion is based on (1) the implausible travel itinerary involving a less than

two-day trip, with more than 17 hours of travel time in each direction and an immediate turn

around, solely to look at a vehicle LOPEZ and ALVAREZ were only interested in and not

committed to purchase; (2) LOPEZ’s and ALVAREZ’s inability to provide any pertinent or

specific details of the interaction with the seller of the alleged vehicle; (3) LOPEZ’s and

ALVAREZ’s possession of multiple mobile telephones where each had a personal telephone

with a subscriber service and additional prepaid phones; (4) LOPEZ’s and ALVAREZ’s known
                                                 9


                                                                                  EXHIBIT A
     Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 10 of 11



ties to Mexico, leaving a source city of narcotics, and traveling to a known consumer and

distribution hub for narcotics; (5) LOPEZ’s and ALVAREZ’s traveling in a rental car rather than

their own personal vehicle or flying in commercial aircraft; (6) ALVAREZ’s criminal history of

involving narcotics and possession of illicit drug proceeds; and (7) the amount of currency being

consistent with transportation and facilitation costs associated with trafficking narcotics or

payment for services.

       23.     Additionally, LOPEZ and ALVAREZ have been identified as co-conspirators

with ties to large-scale drug trafficking organizations, whose members have been arrested for

distribution of kilogram quantities of cocaine and heroin. More than one million dollars in bulk

currency have been seized from the co-conspirators and drug trafficking organizations in which

LOPEZ and ALVAREZ are known associates.

       24.     I reasonably believe that the money was intended to facilitate or used to further a

drug crime, or is directly related to drug proceeds of LOPEZ and ALVAREZ or their associates,

all in violation of 21 U.S.C. § 841 (drug trafficking) and § 846 (drug conspiracy), 18 U.S.C. §

1956(a)(1) (money laundering), 18 U.S.C. § 1956(a)(2) (international money laundering), 18

U.S.C. § 1956(h) (money laundering conspiracy), 31 U.S.C. § 5332 (bulk cash smuggling),

and/or 18 U.S.C. § 1960 (unlicensed money transmitting businesses), and is therefore subject to

forfeiture to the United States of America under 21 U.S.C. § 881, 18 U.S.C. § 982(a)(1), and 31

U.S.C. § 5332(c).




                                                 10


                                                                                   EXHIBIT A
Case 1:20-cv-00017-LG-RHW Document 1-1 Filed 01/16/20 Page 11 of 11




                                                         EXHIBIT A
                              Case 1:20-cv-00017-LG-RHW Document 1-2 Filed 01/16/20 Page 1 of 1
2JS 44 (Rev. 12/07)                               CIVIL COVER SHEET          1:20-cv-17-LG-RHW
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $9,100.00 United States Currency; and $3,525.00 United
                                                                                                               States Currency
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Harrison County
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

  (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
Marc A. Perez, U.S. Attorney's Office
501 East Court Street, Suite 4.430, Jackson, MS 39201 (601) 965-4480


II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                   u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                   u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                    21 U.S.C. 881, 18 U.S.C. 981(a)(1)(A) and (C), 31 U.S.C. 5332(c)
VI. CAUSE OF ACTION Brief description of cause:
                                            Civil forfeiture of $9,100.00 and $3,525.00, seized from Sigi Lopez and Leopoldo Alvarez, respectively
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                      DEMAND $                         CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                    JURY DEMAND:         u Yes     ✔
                                                                                                                                                             u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 1/3/2020                                                                /s/ Marc A. Perez
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
